Title: To Thomas Jefferson from Robert W. Osborn, 7 May 1806
From: Osborn, Robert W.
To: Jefferson, Thomas


                        
                            Sir,
                            Arkansas 7th May 1806
                        
                        You will no doubt be surprized at receiving a letter from a person entirely unknown to you; unless it be
                            through the medium of Calumny. I trust however that the circumstances which compell me to thus intrude myself upon you
                            will plead my apology.
                        I entered this army at a time when I supposed my services might in common with my fellow citizens be usefull
                            to my country, abandoning for this life one which held out to me prospects more flattering in a pecuniary point of view
                            than any I could expect to find in the army. I even accepted the very youngest grade in my regiment under the idea that I
                            should in the end be permitted to enjoy the confidence of my country and receive my right when a vacancy occurred. But to
                            my astonishment I have this day received a General order dated the 13 of April anouncing the promotion of five younger
                            officers than myself to the rank of Captain while I remained the only instance I believe in the army of so degrading a
                            procedure. I am not however Sir, entirely at a loss to conjecture the reasons which have led to this strange and unusual
                            treatment nor do I believe that you have at any time been acquainted with the measures pursued against me. I am one of
                            those unfortunate officers who do not possess the friendship of the commanding General or some of those Officers who have
                            been in the habits of surrounding him either from motives of friendship or from self interest and convenience, This Sir, I
                            believe will manifestly appear by the correspondence which some time since passed between the General and my self, a Copy
                            of which I have the honor of enclosing you. The General it will appear forwarded to me at Norfolk through Captain Saunders
                            a furlough to go to New York where I was ultimately to receive orders for my future government. This furlough was never
                            desired by me or any of my friends, I of course supposed it was intended as an indulgence particularly as I had then been
                            absent from my family for some considerable time, and had after a service of seven or eight years been repeatedly refused
                            a furlough when real necessity obliged me to ask for one and when other officers were obtaining them for months together.
                            Nine days after the date of this pretended furlough the General issued an order in which I was directed to repair to
                            Arkansas and relieve Lt. Worrell in the command of that post so that instead of enjoying the benefits of a furlough as I
                            had been led to suppose I should on my arrival in N York, and at a time too when it was most necessary I should be at
                            home if only for a few weeks, as will appear by my several letters to the General after my reaching N York, I find myself
                            ordered to a greater distance from home and from my family. The reasons which rendered it more than commonly necessary for
                            me to ask this indulgence will shew themselves in my letter bearing date the 9th. of December 1804. But to this letter I had not even the satisfaction of receiving an answer
                            although I waited a reasonable time for one. Finding I  had nothing
                            to hope for from this quarter I set off for Pittsburg with an intent to desend the river and join the Garrison at
                            Arkansas but on my arrival at Pittsburg I found the rivers frozen which
                            detained myself with two other Officers for several weeks during
                            which time I was then ill and rendered almost incapable of performing so long and tedious a journey. To add to this embarrasment I very unexpectedly received a letter from a Mr Smith of
                            New York which compelled me to return to that City as soon as I found myself in a situation to travel. The necessity of my obeying the summons of that Gentleman will not be
                            disputed by any honest man. I accordingly determined to return with
                            a view to satisfy his scruples and then take passage for New Orleans, or in case of not being fortunate enough to adjust my business with him to his and my own satisfaction to resign rather
                            than abandon him at that time, and I accordingly wrote to General Wilkinson who was then at the seat of Government
                            advising him of my return and again requesting a short indulgence from him. But my second letter met with the same
                            contempt my first has done. I then renewed my journey by the way of
                            Pittsburg and joined my station. As late as the month of November last and not until then, I accidently learnt that an
                            arrest had been sent after me in consequence of some representations which had been made to the General by Captain Moses
                            Hook of the Infantry, and which from some cause or other never reached me. The representations as they were repeated to me
                            were that I had drawn on Mr Hook for transportation money to carry
                            me to Arkansas and that instead of using it in that way I had applyed it to my own private uses—In order that the arrest
                            might not be permited to slumber and my character suffer by its doing so, I imediately wrote to the General through
                            Captain Many of the Artillery requesting that I might be allowed a
                            trial but although my letters had reached St Louis, I have not to this day received an answer to them, but I find from
                            Letters which I have recd since from the General, that although
                            he had treated my application for a trial with the same silence he had done my former letters he was never the less
                            dis-posed to pursue other measures equally extraordinary in an Affair of a Mr Henry Cassidy. I consequently wrote the General again on the 16th. February demanding as an act of justice that a Court might be ordered to try me on those
                            charges but to this moment I am left ignorant of the Generals
                            intentions or what he is meditating for my ruin. I also take the liberty of inclosing those letters for your perusal. I have thought it proper to do so Sir, because my intention
                            is not to disguise any part of my conduct to you and because I believe that when the business is fairly and candidly
                            investigated by such tribunal as the laws of my country directs, and which is always allowed even to the Common soldier
                            when charged with an offence, it will appear that I have not merited this unjust and barbarous treatment and that I am as
                            much entitled to the promotion which has been withheld from me as though those charges had never existed or as though the
                            General had never been my enemy. In addressing you Sir, it is under the conviction that you will not permitt my right to
                            promotion to be withheld from me arbitrarily, and that you will not suffer my injuries to pass over without
                            investigation. I am aware Sir, that my retired situation at this
                            place will deprive me of many of the means of justifying myself to you, to the public and to my friends as completely as
                            if I was nearer the spot where these persecutions commenced, I shall however procure the depositions or certificates of
                            such Gentlemen of the Army in this quarter as I have had the honor of serving with and will transmitt them to you as soon
                            as circumstances will admitt of.
                  I have the honor to be very respectfully, Sir, Your obedt Servant
                        
                            R. W. Osborn
                            
                            Lt Artilly
                        
                        
                        
                    